UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1172


MOHAMMAD M. KARGARIAN,

                     Plaintiff - Appellant,

              v.

PAPA JOHN’S PIZZA,

                     Defendant - Appellee,

              and

ADAM SMITH, Store Manager, Papa John’s Pizza; JOSHUA, Assistant Manager,
Papa John’s Pizza; TRAVIS, Assistant Manager, Papa John’s Pizza,

                     Defendants.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Frank D. Whitney, District Judge. (3:18-cv-00439-FDW-DCK)


Submitted: June 16, 2020                                          Decided: June 18, 2020


Before MOTZ and KING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.
Mohammad M. Kargarian, Appellant Pro Se. Elizabeth Howe Pratt, LITTLER
MENDELSON PC, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Mohammad M. Kargarian appeals the district court’s order and judgment granting

Defendant Papa John’s Pizza’s petition to confirm an arbitration award. We have reviewed

the record and find no reversible error. Accordingly, although we grant leave to proceed

in forma pauperis, we affirm for the reasons stated by the district court. Kargarian v. Papa

John’s Pizza, No. 3:18-cv-00439-FDW-DCK (W.D.N.C. Feb. 11, 2020). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             3